Citation Nr: 1759780	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.

3.  Entitlement to a compensable disability rating for erectile dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1970 to May 1970, and active service from April 1971 to August 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, but granted separate ratings of 20 percent each for diabetic peripheral neuropathy of the right lower extremity and the left lower extremity.  The April 2017 decision also remanded the issues of entitlement to a compensable disability rating for erectile dysfunction and entitlement to a TDIU for additional development.  The Veteran appealed the Board's April 2017 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) vacating the April 2017 decision with regard to the grant of separate ratings of 20 percent each for diabetic peripheral neuropathy of the right lower extremity and the left lower extremity, and remanding the issues for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity, entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity, entitlement to a compensable disability rating for erectile dysfunction, and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

In its April 2017 decision, the Board granted entitlement to separate ratings of 20 percent each for diabetic peripheral neuropathy of the right lower extremity and the left lower extremity.  Specifically, the Board noted that a September 2009 VA examiner diagnosed the Veteran as having diabetic peripheral neuropathy of the bilateral lower extremities, which he opined was at least as likely as not secondary to diabetes.  Neurological examination at that time revealed neuritis of the bilateral lower extremities, with abnormal pinprick test and position sense results.  However, temperature testing, vibratory sense testing, and two-point discrimination testing were normal.  Motor function in the lower extremities was within normal limits.  Pulses and reflexes were absent in the bilateral lower extremities.  Although subsequent examinations did not diagnose neuritis of the bilateral lower extremities, the Veteran subjectively reported numbness and tingling in his bilateral feet.  Based on this information, and affording the Veteran the benefit of the doubt, the Board found that the Veteran had moderate incomplete neuritis in his bilateral lower extremities as a result of diabetes, which warranted separate 20 percent evaluations (but no greater) for each lower extremity under Diagnostic Code 8620.  

The Veteran appealed the Board's April 2017 decision to the Court.  In October 2017, the Court granted the parties' Joint Motion vacating the April 2017 decision with regard to the grant of separate ratings of 20 percent each for diabetic peripheral neuropathy of the right lower extremity and the left lower extremity, and remanding the issues for further development.  Specifically, the Joint Motion indicated that the Board's statement of reasons or bases regarding the disability ratings assigned for left and right diabetic neuropathy was inadequate, warranting vacatur and remand.  The Joint Motion reiterated that the September 2009 VA examination found that the Veteran had abnormal pulse and reflex, while a September 2016 Aid and Attendance or Housebound Examination indicated that the Veteran had balance issues, and concluded that the Board erred by not explaining whether this symptomatology was more than wholly sensory, and if so, why it would not support a higher rating, as well as by offering no exposition or explanation about how those symptoms and the evidence they were garnered from supported the finding of only a 20 percent disability evaluation for each extremity.  The Joint Motion did not disturb the Board's denial of a higher disability rating for diabetes mellitus, type II.  

The Board acknowledges that the September 2009 VA examination found that the Veteran had abnormal pulse and reflex, while a September 2016 VA Aid and Attendance or Housebound Examination indicated that the Veteran exhibited merely "mild" balance deficits "due to diabetic neuropathy" without describing any additional symptoms of the Veteran's neuropathy.  Meanwhile, an August 2016 VA Diabetes Mellitus examination conducted less than one month earlier did not mention a diagnosis of diabetic neuropathy and indicated that diabetic retinopathy was the only recognized complication of diabetes mellitus while erectile dysfunction was the only condition at least as likely as not due to diabetes mellitus.  As such, the Board finds that the Veteran should be provided with a comprehensive VA examination to specifically determine whether he has abnormal pulse and reflex, and/or balance deficits, that are part and parcel of his bilateral lower extremity neuropathy associated with diabetes mellitus, type II.  

The Board also notes that its April 2017 decision remanded the issues of entitlement to a compensable disability rating for erectile dysfunction and entitlement to a TDIU for additional development.  Specifically, the Board found that the Veteran should be provided with another VA examination to afford him a physical examination of the penis.  However, a review of the claims file indicates that this requested development has not yet been undertaken.  The issue of entitlement to a TDIU is inextricable intertwined with the issue of entitlement to a compensable disability rating for erectile dysfunction, and Board adjudication thereof must be deferred pending completion of the action requested below.   As such, the Board again remands these issues for the development described in its April 2017 decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination of his bilateral lower extremities.  After reviewing the evidence of record, the examiner must provide a proper diagnostic evaluation, including a nerve conduction study, to determine all neurological symptoms of the bilateral lower extremities which are associated with his diabetic peripheral neuropathy, to specifically include whether abnormal pulse and reflex, and/or balance deficits, are part and parcel of his bilateral lower extremity neuropathy associated with diabetes mellitus, type II.  All pertinent symptoms and findings must be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of each neurologic abnormality due to diabetic peripheral neuropathy.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his erectile dysfunction.  The claims file is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to erectile dysfunction, to include a physical examination to ascertain whether the Veteran has a penile deformity, and comment on any functional impairment from the erectile dysfunction.

3.  Thereafter, readjudicate the issues remaining on appeal, with consideration of all evidence of record.  Any examinations deemed necessary in connection with the claim for a TDIU should be scheduled.  If any benefit is not granted, then the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


